FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AIDA POGHOSYAN, and ANDREAS                       No. 07-70877
ANDRIASYAN,
                                                  Agency Nos. A095-583-693
               Petitioners,                                  A075-148-523

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Aida Poghosyan, and her son, Andreas Andriasyan, both natives of Russia

and citizens of Armenia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their application for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence an adverse credibility finding. Rivera

v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because Poghosyan’s and Andriasyan’s false testimony to the asylum officer is

material and goes to the heart of their claim. See Li v. Ashcroft, 378 F.3d 959, 962

(9th Cir. 2004). Poghosyan and Andriasyan were given an opportunity to explain

why they gave this false testimony, but the IJ ultimately found the explanations

insufficient. See Rivera, 508 F.3d at 1275 (upholding negative credibility finding

where petitioner tried to explain inconsistencies, but IJ ultimately found the

explanations insufficient). In the absence of credible testimony, the petitioners’

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Because the petitioners’ CAT claim is based on the same testimony the IJ

found not credible, and they point to no additional evidence showing it is more

likely than not they will be tortured in Armenia, their CAT claim also fails. See id.

at 1156-57.




                                          2
      We lack jurisdiction to review the agency’s discretionary denial of an

application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Hosseini v.

Gonzales, 471 F.3d 953, 956-57 (9th Cir. 2006).

      We also lack jurisdiction to review the petitioners’ claims that their due

process rights were violated and that they are eligible for a humanitarian grant of

asylum because they did not exhaust these claims by raising the claims before the

agency. See 8 U.S.C. § 1252(d)(1); see also Brezilien v. Holder, 569 F.3d 403, 412

(9th Cir. 2009).

      We have considered and reject all other claims raised by the petitioners.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3